In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motorist benefits, the petitioner, Hartford Insurance Company of the Midwest, appeals from an order of the Supreme Court, Kings County (Dabiri, J.), dated July 9, 2003, which granted the motion of the Hanover Insurance Company to vacate an order of the same court dated November 8, 2002, which, upon its default in opposing the petition, granted the petition.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, the motion is denied, and the order dated November 8, 2002, is reinstated.
In support of its motion to vacate an order dated November 8, 2002, which, upon its default in opposing the petition, granted the petition, Hanover Insurance Company failed to demonstrate a reasonable excuse for its default. Thus, the Supreme Court improvidently exercised its discretion in granting the motion (see Owaid v Country-Wide Ins. Co., 5 AD3d 645 [2004]). Ritter, J.P., Smith, H. Miller and Goldstein, JJ., concur.